       Case 1:21-cv-01902-BMC Document 11 Filed 05/27/21 Page 1 of 3 PageID #: 55
             PRICE, MEESE, SHULMAN & D’ARMINIO, P.C.
                                   ATTORNEYS AT LAW

                                   WWW.PRICEMEESE.COM


TICE CORPORATE CENTER              4 WEST RED OAKLANE             89 HEADQUARTERS PLAZA NORTH
50 TICE BOULEVARD                  SUITE 302                      SUITE 442
SUITE 380                          WHITE PLAINS, NEW YORK 10604   MORRISTOWN, NJ 07960
WOODCLIFF LAKE, NEW JERSEY 07677
PHONE: 201-391-3737
FAX: 201-391-9360

      PLEASE RESPOND TO WOODCLIFF LAKE OFFICE




                                           May 27, 2021



      Hon. Sanket J. Bulsara, U.S.M.J.
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, NY 11201

            RE:    Gregory Carbajal Casas v. Rudolph Brewer, Jr.
                   and Virginia Transportation Corp.
                   U.S. District Court – EDNY Civil Action # 1:21-cv-01902
                   Our File No. 30234

      Dear Judge Bulsara:

           We represent defendants, Virginia Transportation Corp. and Rudolph
      Brewer, Jr. in connection with the above referenced matter.

            The attached proposed joint discovery plan is respectfully submitted
      to Your Honor pursuant to the Court’s Individual Practice Rules and the
      Federal Rules of Civil Procedure and in furtherance of the June 4, 2021
      telephone initial conference call.

            The parties mutually conferred via e-mail and telephone to discuss the
      case and to formulate the attached proposed joint discovery plan on May 7,
      10, 12, 15, 17 and 27. The attached proposed joint discovery plan is
      respectfully submitted by both counsel jointly and in mutual discussion and
      concert.
 Case 1:21-cv-01902-BMC Document 11 Filed 05/27/21 Page 2 of 3 PageID #: 56
     We thank the Court for its time and attention to this matter.

                        Respectfully Submitted,

                        PRICE MEESE SHULMAN & D’ARMINIO, P.C.

                        /s/ Thomas C. Martin

                        Thomas C. Martin
WDB/TCM/eh
Enclosure

cc:   Hon. Diane Gujarati, U.S.D.J. (w/encl.)

      Herbert Rodriguez, Jr., Esq. (w/encl.)
      Schwartz Goldstone Campisi & Kates, LLP
      90 Broad Street, Suite 403
      New York, NY 10004
      Attorneys for Plaintiff,
      Gregory Carbajal Casas
Case 1:21-cv-01902-BMC Document 11 Filed 05/27/21 Page 3 of 3 PageID #: 57
